

Exhibit 10.1
Thomas M. Nealon Transition Agreement


This transition agreement (this "Agreement") between J. C. Penney Company, Inc.,
a Delaware corporation, including its subsidiaries and affiliates (“jcpenney”),
and Thomas M. Nealon (“You” or “Your”) will set forth our mutual understanding
as to the rights and obligations of You and jcpenney in connection with the
elimination of Your position, effective December 1, 2011.




W I T N E S S E T H:


WHEREAS, You currently serve as Group Executive Vice President (“Group EVP”) and
as an executive officer of jcpenney  with responsibility for Information
Technology, Corporate Strategy, Digital Ventures, and jcp.com;


WHEREAS, in Your capacity as Group EVP, and in Your previous roles and
positions, You have continuously provided superior and distinguished service to
jcpenney;


WHEREAS, effective December 1, 2011 Your position as Group EVP will be
eliminated and, as a result You will no longer be an executive officer of
jcpenney; and


WHEREAS, in connection with (i) Your commitment and significant and continued
contributions to the successful operations of jcpenney, (ii) the elimination of
Your position with jcpenney, (iii) the waiver of Your rights under the Executive
Termination Pay Agreement between You and jcpenney, (iv) Your agreement to abide
by the Covenants and Representations contained in Section 4 of this Agreement,
and (v) Your agreement to the terms of the Releases contained in Section 6 of
this Agreement, jcpenney has agreed to provide, in addition to Your Annual Base
Salary and Incentive Compensation, if any, under the J. C. Penney Corporation,
Inc. Management Incentive Compensation Program (the “Program”) described in
Section 2 of this Agreement, the  transition compensation described in Section 3
of this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1.           Definitions
 
As used herein, the following terms will have the following respective meanings
unless the context clearly indicates otherwise:
 
“Annual Base Salary” will mean Your annual base salary for the 2011 fiscal year,
which is equal to $675,000 ($28,125 paid semi-monthly).


“Beneficiary” will mean Your surviving spouse or if You have no surviving spouse
Your estate.


 
 
 
 
“Cause” will mean:


(a)           an intentional act of fraud, embezzlement, theft or any other
material violation of law by You that occurs during or in the course of Your
employment with jcpenney;


(b)           Your intentional damage of jcpenney’s assets;


(c)           Your intentional disclosure of jcpenney’s confidential information
contrary to jcpenney’s policies;


(d)           a material breach of Your obligations under this Agreement;


(e)           Your intentional engagement in any competitive activity that would
constitute a breach of Your duty of loyalty or of Your obligations under this
Agreement;


(f)           Your willful and continued failure to substantially perform Your
duties for jcpenney (other than as a result of incapacity due to physical or
mental illness) under this Agreement; or


(g)           Your intentional breach of any of jcpenney’s policies or willful
conduct by You that is in either case demonstrably and materially injurious to
jcpenney, monetarily or otherwise;


provided, however, that termination for Cause based on clause (d) will not be
effective unless You will have received written notice from jcpenney (which
notice will include a description of the reasons and circumstances giving rise
to such notice) not less than 30 days prior to Your termination and You fail
after receipt of such notice to satisfactorily discharge Your duties.  For
purposes hereof, an act, or a failure to act, will not be deemed “willful” or
“intentional” unless it is done, or omitted to be done, by You in bad faith or
without a reasonable belief that Your actions or omissions were in the best
interest of jcpenney.  Failure to meet performance standards or objectives, by
itself, does not constitute “Cause.”  “Cause” also includes any of the above
grounds for dismissal regardless of whether jcpenney learns of it before or
after Your Employment Termination Date.


“Code” will mean the Internal Revenue Code of 1986, as amended.


“Common Stock” will mean common stock, par value $.50 per share, of J. C. Penney
Company, Inc.


“Employment Termination Date” will mean the date of Your termination of
employment with jcpenney within the meaning of section 409A of the Code and
applicable Treasury regulations thereunder and which, for purposes of this
Agreement, will be December 1, 2011. For purposes of this definition, “jcpenney”
will include all corporations, trades, and businesses, the employees of which,
together with employees of J. C. Penney Company, Inc., are required by the first
sentence of subsection (b), by subsection (c), by subsection
 
 
 
 
 
(m), or by subsection (o) of Code section 414 to be treated as if they were
employed by a single employer.  For purposes of determining whether a
termination of employment has occurred, the “controlled group” will be
determined under Code sections 414(b) and 414(c) and Treasury Regulation section
1.414(c)-2 by using the language “at least 50 percent” instead of “at least 80
percent” each place it appears in section 1563(a)(1), (2), and (3) of the Code.


“Equity Plan” will mean the J. C. Penney Company, Inc. 2005 Equity Compensation
Plan.


“Incentive Compensation” will mean Your target incentive compensation payable
under the Program for the 2011 fiscal year, which is equal to $506,250.


“LTIP” will mean the J. C. Penney Company, Inc. 2009 Long-Term Incentive Plan.




2.           Regular Compensation and Benefits


2.1    Annual Base Salary.  Your Annual Base Salary will continue to be paid
pursuant to jcpenney’s standard payroll practices until Your Employment
Termination Date. On Your Employment Termination Date jcpenney will pay to You,
in a lump sum, any portion of Your Annual Base Salary that is earned and unpaid
as of that date.


2.2           Incentive Compensation.  If You remain employed until Your
Employment Termination Date, jcpenney will pay to You any pro-rated portion of
Your Incentive Compensation that You are entitled to under the terms of the
Program for the 2011 fiscal year.  Any portion of Your Incentive Compensation
payable to You will be paid under the terms of the Program. In the event of Your
death, payment of any Incentive Compensation payable to You under the Program,
will be paid under the terms of the Program to Your Beneficiary.  You will
forfeit Your Incentive Compensation if You voluntarily terminate employment for
any reason prior to Your Employment Termination Date, or You are terminated for
Cause prior to Your Employment Termination Date, or resign in lieu thereof.


2.3           Other Compensation and Benefits.


 
(a)
Unused My Time Off (MTO).  Following Your Employment Termination Date, You will
receive a lump sum cash payment in respect of any accrued and unused MTO You may
be entitled to in accordance with jcpenney's applicable MTO policy.



 
(b)
Employee Benefits.  Except as otherwise provided in this Agreement, You will be
entitled to continued participation in jcpenney’s employee benefit plans to the
extent eligible, including, but not necessarily limited to, the Executive
Physical and Financial Services Counseling Programs and any other executive
benefit program in which You are currently participating, the

 
 
 
 
 
J. C. Penney Corporation, Inc. Pension Plan; J. C. Penney Corporation, Inc.
Savings, Profit-Sharing and Stock Ownership Plan; J. C. Penney Corporation, Inc.
Benefit Restoration Plan; and the J. C. Penney Corporation, Inc. Mirror Savings
Plan; and will have all of the continuation, conversion, or portability rights
under any employee welfare benefit plan sponsored by jcpenney in which You
participate that include such rights.
 
 
(c)
Business Expense Reimbursement.  jcpenney will reimburse You for all reasonable
travel, entertainment or other expenses incurred by You prior to Your Employment
Termination Date, in accordance with jcpenney’s expense reimbursement policy.



3.           Transition Compensation.  In connection with the elimination of
Your position with jcpenney, if You remain employed until Your Employment
Termination Date You will be entitled to the following transition compensation,
subject to Your agreement to the Covenants and Representations contained in
Section 4 and the Releases contained in Section 6.


3.1           Cash Compensation. If You remain employed by jcpenney until Your
Employment Termination Date, You will receive:


 
(a)
a lump sum payment of $1,771,875 representing the sum of Your (i) Annual Base
Salary multiplied by 1.5, plus (ii) Incentive Compensation multiplied by 1.5.



 
(b)
A lump sum payment equal to jcpenney’s annual premium cost for Your active
Associate Medical, Dental and Life Insurance Plans coverage, if any, as in
effect on the day prior to Your Employment Termination Date multiplied by 1.5
and grossed-up for applicable federal income taxes using the applicable federal
income tax rate that applied to You for the taxable year in which Your
Employment Termination Date occurs.



 
(c)
A lump sum payment of $25,000 for financial counseling services.



3.2           Acceleration of Vesting of Stock Options.  If You remain employed
by jcpenney until Your Employment Termination Date all outstanding stock option
awards granted under the Equity Plan and the LTIP that are unvested and would,
by the terms of the applicable stock option grant notice, be forfeited as of
Your Employment Termination Date will fully vest on Your Employment Termination
Date and You will have until the earlier of (i) the second anniversary of Your
Employment Termination Date, or (ii) the option’s “normal expiration date,” as
provided in the applicable stock option grant notice, in which to exercise the
option.


3.3           Acceleration of Vesting of Unvested Time-Based Restricted Stock
Unit Awards.  If You remain employed by jcpenney until Your Employment
Termination Date all outstanding Time-Based Restricted Stock Unit (“TBRSU”)
awards granted under
 
 
 
 
the Equity Plan and the LTIP that are unvested and would, by the terms of the
applicable TBRSU grant notice, be forfeited as of Your Employment Termination
Date will fully vest on Your Employment Termination Date and be distributable to
You in shares of Common Stock as provided in the terms of the applicable TBRSU
grant notice.


3.4           Acceleration of Vesting of Performance-Based Restricted Stock Unit
Awards.  If You remain employed by jcpenney until Your Employment Termination
Date:


 
(a)
all outstanding performance-based restricted stock unit (PBRSU) awards that have
been earned, because the applicable performance period has passed and the
applicable number of PBRSUs under the award has been established by the award’s
terms (which units may or may not have been earned at the target amount), but
which units are unvested and would, by the terms of the applicable PBRSU grant
notice, be forfeited as of Your Employment Termination Date will fully vest on
Your Employment Termination Date, and be distributable to You in shares of
Common Stock as provided in the terms of the applicable PBRSU grant notice; and



 
(b)
all outstanding PBRSU awards that are unearned and unvested and would, by the
terms of the applicable PBRSU grant notice, be forfeited as of Your Employment
Termination Date will fully vest on Your Employment Termination Date, at the
target amount and be distributable to You in shares of Common Stock as provided
in the terms of the applicable PBRSU grant notice.



4.           Covenants and Representations.  You hereby acknowledge that Your
duties with jcpenney involved and continue to involve access to and creation of
jcpenney’s confidential or proprietary information and trade secrets
(collectively, the “Proprietary Information”).  The Proprietary Information has
been and will continue to be developed by jcpenney at substantial cost and
constitutes valuable and unique property of jcpenney.  You further acknowledge
that due to the nature of Your position, You had and continue to have access to
Proprietary Information affecting plans and operations in every location in
which jcpenney does business or plans to do business throughout the world, and
Your decisions and recommendations on behalf of jcpenney affect its operations
throughout the world.  Accordingly, You acknowledge that the foregoing makes it
reasonably necessary for jcpenney to protect its business interests.  In that
regard and to that end, You and jcpenney have agreed that a portion of the
compensation described in Section 3 is to compensate You for Your agreement to
the following covenants.


4.1           Confidentiality.  You covenant and agree that You will not,
without the prior written consent of jcpenney, prior to or following Your
Employment Termination Date disclose to any person not employed by jcpenney, or
use in connection with engaging in competition with jcpenney, any Proprietary
Information of jcpenney. For this purpose “Proprietary Information” includes all
nonpublic information relating to jcpenney’s business, including but not limited
to information, plans and strategies regarding suppliers, pricing, marketing,
customers, hirings and terminations, employee performance
 
 
 
 
and evaluations, internal reviews and investigations, short term and long range
plans, acquisitions and divestitures, advertising, information systems, sales
objectives and performance, as well as any other nonpublic information, the
nondisclosure of which may provide a competitive or economic advantage to
jcpenney. Proprietary Information will not be deemed to have become public where
it has been disclosed or made public by or through anyone acting in violation of
a contractual, ethical, or legal responsibility to maintain its confidentiality.
 
4.2           Nonsolicitation of Employees.  You covenant and agree that for a
period of 12 months following Your Employment Termination Date, You will not,
without the prior written consent of jcpenney, on Your own behalf or on behalf
of any person, firm or company, directly or indirectly, attempt to influence,
persuade or induce, or assist any other person in so persuading or inducing, any
of the employees of jcpenney (or any of its subsidiaries or affiliates) to give
up his or her employment with jcpenney (or any of its subsidiaries or
affiliates), and that You will not directly or indirectly solicit or hire
employees of jcpenney (or any of its subsidiaries or affiliates) for employment
with any other employer.
 
4.3           Noninterference with Business Relations.  You covenant and agree
that for a period of 12 months following Your Employment Termination Date, You
will not, without the prior written consent of jcpenney, on Your own behalf or
on behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any person, firm or company to cease doing business with, reduce its
business with, or decline to commence a business relationship with, jcpenney (or
any of its subsidiaries or affiliates).
 
4.4           Noncompetition.  You covenant that for a period of 12 months
following Your Employment Termination Date, You will not undertake work for a
Competing Business.  For purposes of this covenant, “undertake work for” will
include performing services, whether paid or unpaid, in any capacity, including
as an officer, director, owner, consultant, employee, agent or representative,
where such services involve the performance of similar duties or oversight
responsibilities as those performed by You at any time during the 12-month
period preceding Your Employment Termination Date.  The term “Competing
Business” will mean any business that, at the time of the determination:
 
 
(a) operates (i) any retail department store, specialty store, or  general
merchandise store; (ii) any retail catalog, telemarketing, or direct mail
business; (iii) any Internet-based or other electronic department store or
general merchandise retailing business; (iv) any other retail business that
sells goods, merchandise, or services of the types sold by jcpenney, including
its divisions, affiliates, and licensees; or (v) any business that provides
buying office or sourcing services to any business of the types referred to
above; and

 
 
(b) conducts any business of the types referred to in (a) in the United States,
Commonwealth of Puerto Rico, or another country in which jcpenney, including its
divisions, affiliates, and licensees, conducts a similar business.

 
 
 
 
 
Notwithstanding the foregoing, subject to the express written consent of the
General Counsel of jcpenney, which consent will not be unreasonably withheld,
You may provide consulting services to, or serve on the board of directors of a
Competing Business.  This covenant will not apply solely with respect to Your
services as a member of the board of directors for any business in which You
were active as a director as of December 1, 2011.
 
4.5           Injunctive Relief.  If You breach any of the covenants and
representations contained in this Section 4, jcpenney will have no further
obligation to pay You that portion of the Transition Services Compensation
intended to compensate You for the covenants contained in this Section 4, or if
such amount has already been paid to You jcpenney will have the right to seek
repayment of a prorated portion of compensation described in Section 3.  Such
prorated portion will be determined by multiplying the portion of the
compensation described in Section 3 by a fraction the numerator of which is the
total number of days remaining in the 12-month covenant period, and the
denominator of which is the total number of days in such covenant period.  You
acknowledge that any such breach is likely to result in immediate and
irreparable harm to jcpenney for which money damages are likely to be
inadequate.  Accordingly, You consent to injunctive and other appropriate
equitable relief without the necessity of bond in excess of $500.00 upon the
institution of proceedings therefor by jcpenney in order to protect jcpenney’s
rights hereunder.
 
5.           Cooperation. You agree to make yourself reasonably available to
jcpenney to respond  to requests by jcpenney for information concerning matters
involving facts or events  relating to jcpenney, and to assist jcpenney as
reasonably requested with respect to pending and future litigation, arbitrations
or other dispute resolutions. jcpenney will reimburse You for Your reasonable
travel expenses and other out-of-pocket costs incurred as a result of Your
assistance under this Section 5. To the extent applicable, in accordance with
Code section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or any
successor thereto, any payments or reimbursement of travel or other
out-of-pocket expenses which jcpenney is required to make under the foregoing
provision will meet the requirements below. jcpenney will reimburse You for any
such expenses, promptly upon delivery of reasonable documentation; provided,
however, all invoices for reimbursement of expenses must be submitted to
jcpenney and paid in a lump sum payment by the end of the calendar year
following the calendar year in which the expense was incurred. All expenses must
be incurred within a 20-year period following the involuntary termination. The
amount of expenses paid or eligible for reimbursement in one year will not
affect the expenses paid or eligible for reimbursement in any other taxable
year. The right to payment or reimbursement under this Section 5 will not be
subject to liquidation or exchange for another benefit.


6.           Releases.


6.1           You, on Your behalf and on behalf of Your heirs, descendants,
ancestors and dependents, executors, administrators, assigns,
successors-in-interest and predecessors-in-interest, hereby release and forever
discharge jcpenney, and its respective current or former officers, directors,
employees and agents, whether in their official or individual capacities, and
the current and former trustees and administrators, whether in their
 
 
 
 
official or individual capacities, of any pension or other benefit plan
applicable to the present or former employees of jcpenney and any such plan
(individually and collectively, the “Releasees”) of and from all: actions,
causes of action, claims, charges, complaints, contracts, agreements, and
promises whatsoever, known or unknown, suspected or unsuspected, in law or in
equity against Releasees You ever had, now have, or will have against Releasees
prior to and including the date of Your execution of this Agreement, including,
but not limited to, any and all matters arising out of Your employment by
jcpenney and cessation of Your employment (even though Your actual Employment
Termination Date occurs following Your execution of this Agreement), claims for
breach of an implied or express contract, claims for wrongful discharge, claims
alleging a violation of Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967 (“ADEA”),
the Older Workers Benefit Protection Act of 1990, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the Texas Labor
Code, the Texas Commission on Human Rights Act, the Texas Workers’ Compensation
Act, the Americans with Disabilities Act of 1992, or any other federal, state or
local civil or human rights law regarding discrimination based on race, color,
age, sex, sexual orientation, religion, marital status, familial status,
disability, or national origin, or any alleged violation of any other local,
state, or federal law, regulation, ordinance and/or public policy, contract,
common or tort law having any bearing whatsoever on the terms or conditions
and/or the cessation of Your employment with jcpenney, You ever had, now have or
will have, including claims for attorneys’ fees.


6.2           You hereby affirm that You have no facts or evidence that would
support or give rise to any claim, suit, action, demand, complaint or charge of
any kind or character against Releasees.


6.3           Your release will not preclude You from: (a) seeking to enforce
the terms of this Agreement or; (b) except as otherwise provided herein,
obtaining Your benefits under any benefit plan of jcpenney in which You
participated and under which You are due a benefit, including but not limited to
the J. C. Penney Corporation, Inc. Pension Plan and the J. C. Penney
Corporation, Inc. Savings, Profit-Sharing and Stock Ownership Plan.


6.4           You covenant not to accept, recover or receive any monetary
damages or any other form of relief which may arise out of or in connection with
any administrative charges, investigations, actions or remedies which may be
filed with or pursued independently against jcpenney by You or another
individual or governmental agency or agencies, whether federal, state or local,
including but not limited to the Equal Employment Opportunity Commission, except
for any action to enforce this Agreement.


6.5           Should You violate this Section 6 and institute an action, cause
of action or claim against any Releasee for any reason that exists at the time
of this Agreement, You agree that You will pay all costs and expenses, including
attorneys’ fees, incurred by such Releasee in defending against such action,
cause of action or claim, except to the extent You assert that this Agreement
does not constitute a knowing and voluntary waiver under
 
 
 
 
the ADEA or otherwise fails to comply with the Older Workers Benefit Protection
Act of 1990.


6.6.           ADEA Waiver. You expressly acknowledge and agree that by entering
into this Agreement, You are waiving any and all rights or claims that You may
have arising under the ADEA, which have arisen on or before the date of Your
execution of this Agreement. You further expressly acknowledge and agree that
You have been afforded a reasonable opportunity of at least 21 days to consider
this Agreement, including the Releases contained in this Section 6 and certify
that You have been encouraged to consult with or seek advice from Your counsel.
jcpenney hereby encourages You to consult with and seek advice from Your
counsel. Having decided that the consideration referred to in Section 3 fully
compensates You for making the promises set forth herein, You freely and
knowingly, and after due consideration, enter into this Agreement.


6.7.           Revocation. You may revoke the Releases contained in this Section
6 in their entirety during the seven days following Your execution of this
Agreement. Any revocation must be in writing and delivered by You during the
revocation period to:


Janet L. Dhillon (or her successors)
Executive Vice President, General Counsel and Secretary
J. C. Penney Corporation, Inc.
6501 Legacy Drive
Plano, TX 75024


The Releases in this Section 6 will become effective and enforceable upon the
expiration of the revocation period provided for in this Section 6.7, unless it
is revoked during such revocation period.


7.           General Provisions.


7.1           Supersedes Other Agreements.  As provided herein, the compensation
described in Sections 3.2, 3.3, and 3.4 will be in lieu of any corresponding
rights and benefits You may have with respect to any such awards contemplated by
those sections under the Equity Plan and the LTIP.  In addition, You agree to
waive all rights You may have to any payments under Your Executive Termination
Pay Agreement. Nothing in this Agreement will be construed or deemed to
supersede or amend any of Your rights to indemnification and defense under any
agreement, policy, bylaw or other document providing for the indemnification of
jcpenney’s officers and directors.
 
7.2           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement will be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, will remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
 
 
 
7.3           Dispute Resolution.  All disputes arising under, related to, or in
connection with this Agreement will be settled by expedited arbitration
conducted before a panel of three arbitrators sitting in Plano, Collin
County,  Texas, in accordance with the rules of the American Arbitration
Association then in effect.  The decision of the arbitrators in that proceeding
will be binding on jcpenney and You.  Judgment may be entered on the award of
the arbitrators in any court having jurisdiction.  The arbitrators, in their
discretion, may award the costs of such arbitration, including reasonable legal
and professional fees, to a prevailing party in such arbitration.
 
7.4           Successors and Assigns.  This Agreement is personal to You and,
without the prior written consent of jcpenney, will not be assignable by You
otherwise than by will or the laws of descent and distribution.  This Agreement
will inure to the benefit of and be enforceable by Your legal
representatives.  This Agreement will inure to the benefit of and be binding
upon jcpenney and its successors and assigns.
 
7.5           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of Texas, without reference to
principles of conflict of laws.
 
7.6           Withholding.  Notwithstanding any other provision of this
Agreement, jcpenney may withhold from amounts payable under this Agreement all
federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
7.7           Notices.  For all purposes of this Agreement, all communications
required or permitted to be given hereunder will be in writing and will be
deemed to have been duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service, addressed to jcpenney
at its principal executive office, c/o jcpenney’s General Counsel, and to You at
Your principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of change of address will be effective only upon receipt.
 
7.8           Entire Agreement.  The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to Your
employment by jcpenney and may not be contradicted by evidence of any prior or
contemporaneous agreement.  The parties further intend that this Agreement will
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceedings to vary the terms of this Agreement.
 
7.9           Amendments; Waivers.  This Agreement may not be modified, amended,
or terminated except by an instrument in writing, approved by jcpenney and
signed by You and jcpenney. Failure on the part of either party to complain of
any action or omission, breach or default on the part of the other party, no
matter how long the same may continue, will never be deemed to be a waiver of
any rights or remedies hereunder, at law or in equity.  You or jcpenney may
waive compliance by the other party with any
 
 
 
 
provision of this Agreement that such other party was or is obligated to comply
with or perform only through an executed writing; provided, however, that such
waiver will not operate as a waiver of, or estoppel with respect to, any other
or subsequent failure.
 
7.10           No Inconsistent Actions.  The parties hereto will not voluntarily
undertake or fail to undertake any action or course of action that is
inconsistent with the provisions or essential intent of this
Agreement.  Furthermore, it is the intent of the parties hereto to act in a fair
and reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.
 
7.11           Headings and Section References.  The headings used in this
Agreement are intended for convenience or reference only and will not in any
manner amplify, limit, modify or otherwise be used in the construction or
interpretation of any provision of this Agreement.  All section references are
to sections of this Agreement, unless otherwise noted.
 
7.12           Resignation. In connection with the elimination of Your position,
You hereby resign as a director, officer, or member, as the case may be, of J.
C. Penney Company, Inc., J. C. Penney Corporation, Inc., their subsidiaries and
affiliates, or any committees of such entities, effective as of Your Employment
Termination Date.
 
To indicate Your understanding and acceptance of the terms set forth in this
Agreement, including the Releases contained in Section 6, please sign and date
this Agreement in the space provided below.




[This page intentionally left blank.  Signature page follows.]

 
 
 
 
 



J.C. Penney Company, Inc.






By: /s/  Myron E. Ullman
III                                                                     November  17,
2011
Myron E. Ullman
III                                                                      Date
Executive Chairman




ACCEPTED AND AGREED:


Addressee




/s/ Thomas M.
Nealon                                                                                November  17,
2011
     Thomas M.
Nealon                                                                             Date
 